Third District Court of Appeal
                               State of Florida

                         Opinion filed June 23, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0837
                       Lower Tribunal No. 14-31921
                          ________________


                  Waterstone Capital, LLC, et al.,
                                 Appellants,

                                     vs.

         Wilmington Savings Fund Society, FSB, etc.,
                                  Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Veronica
Diaz, Judge.

     Neustein Law Group, P.A., and Nicole R. Moskowitz, for appellants.

      McMichael, Taylor & Gray, LLC, and Ezra Scrivanich (Sunrise), for
appellee.


Before FERNANDEZ, LINDSEY, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.